Name: Commission Regulation (EC) No 1880/98 of 2 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities3. 9. 98 L 244/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1880/98 of 2 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 3. 9. 98L 244/2 ANNEX to the Commission Regulation of 2 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 46,4 999 46,4 0805 30 10 388 71,4 524 68,3 528 74,2 999 71,3 0806 10 10 052 83,7 064 75,1 400 215,4 624 121,3 999 123,9 0808 10 20, 0808 10 50, 0808 10 90 388 63,0 400 64,5 508 56,7 512 74,7 524 39,4 528 86,0 804 65,0 999 64,2 0808 20 50 052 94,6 064 60,9 388 107,8 528 108,0 999 92,8 0809 30 10, 0809 30 90 052 112,3 512 86,8 999 99,6 0809 40 05 052 67,6 060 59,8 064 57,9 066 71,2 093 84,7 624 161,6 999 83,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.